           Case 1:18-cv-02806-RA Document 63 Filed 12/11/18 Page 1 of 1
                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 1)-/(1 I lt'

 LUIS SANCHEZ, on behalf of himself and
 others similarly situated,

                             Plaintiff,                       No. 18-CV-2806 (RA)

                        V.                                            ORDER

 CHERRY LANE PARTNERS, LLC, et al.,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

         For the reasons stated at today's phone conference, the Court approves the parties'

settlement agreement. The Court dismisses the Complaint with prejudice in accordance with the

settlement agreement. The Clerk of Court is respectfully directed to close this case.



SO ORDERED.

Dated:     December 11, 2018
           New York, New York

                                                 Ronni ""C<'~•uS
                                                 United States District Judge
